DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 24 are presented for examination. Claims 1 - 5, 8, 9, 13 - 17, 20, and 21 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite mathematical concepts, certain methods of organizing human activity, or a mental process, and passes Step 2A (prong 1). In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 8, 9, 13, 14, 16, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hailemariam et al. (U.S. PG Pub 2012/0296610 A1), hereinafter “Hailemariam” and further in view of Tiwari et al. (U.S. PG Pub 2018/0121571 A1), hereinafter “Tiwari”.

As per claim 1, Hailemariam discloses:
a computing device comprising a processor connected with the memory (Hailemariam, paragraph [0026] discloses a processor and memory in communication via a bus in a system.)

the processor configured to: obtain a floor plan representing a facility, the floor plan including contextual data representing spatial and structural features of the facility (Hailemariam, paragraph [0037] discloses a BIM system with BIM data models associated with a building module representing a part of a building or entire building, including a room or floor of a building.)

define, based on the contextual data of the floor plan, one or more sensor placement regions within the facility (Hailemariam, paragraph [0042] discloses X, Y, Z coordinates for sensors for the building module obtained either by manual input or based on calculations performed.)

for each sensor placement region generate, based on a correspondence between the sensor placement region and the floor plan, a list of sensor devices and corresponding coordinates for each sensor device (Hailemariam, paragraph [0041] discloses the different type of sensors, including power, location, light, temperature sensors, located inside of objects of the building module to monitor a building, and paragraph [0042] adds X,Y, Z coordinates of sensors placed at different locations inside or outside of buildings, with the location obtained manually or calculated.)

output the list of sensor devices and the corresponding coordinates (Hailemariam, paragraphs [0009] - [0010] discloses a display of a selected building module generated and display of building related data based on the selected building module, with paragraph [0041] discloses the different type of sensors, including power, location, light, temperature sensors, which can be located inside objects of the building module to monitor a building, and paragraph [0042] adds X,Y, Z coordinates of sensors placed at different locations inside or outside of buildings, with the location obtained manually or calculated.)

	Hailemariam does not expressly disclose:
	a memory storing sensor placement rules; and
	generate a sensor layout within the sensor placement region based on the sensor placement rules.

	Tiwari however discloses:
a memory storing sensor placement rules (Tiwari, paragraph [0017] discloses memory storing instructions and connected to a processor and paragraph [0129] adds placement requirement rules for a sensor used after the system analyzes a floor plan.)

	generate a sensor layout within the sensor placement region based on the sensor placement rules (Tiwari, paragraph [0129] discloses using the floor plan to determine a room for a sensor, and placing the sensing based on the placement requirement or rules with regards to the distance from the objects for sensing and the sensor, as well as the coordinates with regards to the room layout of the building.)

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the coordinates for sensor locations in a building module representing a building teaching of Hailemariam with the placement rules used to determine the distance with regards to the sensors teaching of Tiwari. The motivation to do so would have been because Tiwari discloses the benefit of using rules to mount sensors to verify the amount of sensors needed for an area to provide the best solution for the number of required sensors for a room (Tiwari, paragraph [0132]).

For claim 2: The combination of Hailemariam and Tiwari discloses claim 2: The computing device of claim 1, wherein, to define each of the one or more sensor placement regions, the processor is configured to:
define a polygonal area corresponding to a geometry of a region of the floor plan (Tiwari, paragraph [0144] discloses a polygon that provides the shape of a room, defined by the floorplan of the room.)

subtract, from the polygonal area, further polygonal areas representing obstructions, the further polygonal areas defined in the contextual data (Tiwari, paragraph [0144] discloses shape of a room polygon and obstacles in the room defined by the floor plan used to obtain a visibility polygon.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the coordinates for sensor locations in a building module representing a building teaching of Hailemariam with the placement rules used to determine the distance with regards to the sensors teaching of Tiwari and the additional teaching of visibility polygon obtained based on the room polygon and obstacles in the room, also found in Tiwari. The motivation to do so would have been because Tiwari discloses the benefit of using rules to mount sensors to verify the amount of sensors needed for an area to provide the best solution for the number of required sensors for a room (Tiwari, paragraph [0132]).

For claim 4: The combination of Hailemariam and Tiwari discloses claim 4: The computing device of claim 1, wherein:
to generate the sensor layout, the processor is configured to: select a sensor type for the sensor placement region (Tiwari, paragraph [0129] discloses the system providing an analysis of a floor plan to identify rooms in need of a glass break type of sensor.)

retrieve the sensor placement rules corresponding to the sensor type (Tiwari, paragraph [0129] discloses the specification of the sensor associated with the floor plan analysis providing the placement rules or requirements for the sensor.)

apply the sensor placement rules to the sensor placement region (Tiwari, paragraph [0130] discloses the sensor placed in the area based on the optimal location determined that satisfy the placement requirements or rules.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the coordinates for sensor locations in a building module representing a building teaching of Hailemariam with the placement rules used to determine the distance with regards to the sensors teaching of Tiwari and the additional teaching of placing the sensor at the optimal location based on the placement requirements or rules, also found in Tiwari. The motivation to do so would have been because Tiwari discloses the benefit of using rules to mount sensors to verify the amount of sensors needed for an area to provide the best solution for the number of required sensors for a room (Tiwari, paragraph [0132]).

For claim 5: The combination of Hailemariam and Tiwari discloses claim 5: The computing device of claim 4, wherein
to apply the sensor placement rules to the sensor placement region, the processor is configured to apply a predefined layout plan to the sensor placement region (Tiwari, paragraphs [0128] - [0129] discloses the system analyzes the floor plan for different type of sensors, including motion and glass break sensors, and using placement requirements based the sensor specification for the glass break type of sensors.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the coordinates for sensor locations in a building module representing a building teaching of Hailemariam with the placement rules used to determine the distance with regards to the sensors teaching of Tiwari and the additional teaching of a floorplan analyzed for different location of different sensors, also found in Tiwari. The motivation to do so would have been because Tiwari discloses the benefit of using rules to mount sensors to verify the amount of sensors needed for an area to provide the best solution for the number of required sensors for a room (Tiwari, paragraph [0132]).

For claim 8: The combination of Hailemariam and Tiwari discloses claim 8: The computing device of claim 1, wherein 
to generate the sensor layout, the processor is configured to: generate a first sensor layout for a first type of sensor (Tiwari, paragraph [0128] discloses a floor plan analyzed along with coverage specifications for one type of sensor to determine placement.)

and generate a second sensor layout for a second type of sensor, the second sensor layout based on the first sensor layout (Tiwari, paragraph [0129] discloses the floor plan analyzed for placement of a different type of sensors based on the requirement rules in the specification for the sensors, with the same floor plan interpreted as being used to determine the first and then second type of sensors.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the coordinates for sensor locations in a building module representing a building teaching of Hailemariam with the placement rules used to determine the distance with regards to the sensors teaching of Tiwari and the additional teaching of different type of sensors using the analyzed floor plan obtained, also found in Tiwari. The motivation to do so would have been because Tiwari discloses the benefit of using rules to mount sensors to verify the amount of sensors needed for an area to provide the best solution for the number of required sensors for a room (Tiwari, paragraph [0132]).

For claim 9: The combination of Hailemariam and Tiwari discloses claim 9: The computing device of claim 1, wherein
the processor is further configured to label each sensor device based on respective coordinates of each sensor device (Tiwari, paragraph [0223] discloses analyzing location of a sensor and the type of sensor to provide classification of a sensor in a particular category.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the coordinates for sensor locations in a building module representing a building teaching of Hailemariam with the placement rules used to determine the distance with regards to the sensors teaching of Tiwari and the additional teaching of categorizing sensors based on the location and type of sensor, also found in Tiwari. The motivation to do so would have been because Tiwari discloses the benefit of using rules to mount sensors to verify the amount of sensors needed for an area to provide the best solution for the number of required sensors for a room (Tiwari, paragraph [0132]).

As per claims 13, 14, 16, 17, 20, and 21, note the rejections of claims 1, 2, 4, 5, 8, and 9 above. The instant claims 13, 14, 16, 17, 20, and 21 recite substantially the same limitations as the above rejected claims 1, 2, 4, 5, 8, and 9, and are therefore rejected under the same prior art teachings.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hailemariam et al. (U.S. PG Pub 2012/0296610 A1), in view of Tiwari et al. (U.S. PG Pub 2018/0121571 A1), and further in view of Bianco et al. (“Sensor Placement Optimization in Buildings”), hereinafter “Bianco”.

As per claim 3, the combination of Hailemariam and Tiwari discloses the device of claim 1.
The combination of Hailemariam and Tiwari does not expressly disclose:
prior to generating the sensor layout for the sensor placement regions, the processor is further configured to resize the sensor placement regions according to a reference scale of the floor plan defined in the contextual data.

Bianco however discloses:
prior to generating the sensor layout for the sensor placement regions, the processor is further configured to resize the sensor placement regions according to a reference scale of the floor plan defined in the contextual data (Bianco, page 11, lines 13 - 18 discloses a variance of the size of the room to place sensors, with the length of the room changed to satisfy a ratio between the range of the sensor and the length of the room, with FIG. 18 showing a change of coverage of the sensor corresponding to the change of the room size.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the coordinates for sensor locations in a building module representing a building teaching of Hailemariam and the placement rules used to determine the distance with regards to the sensors teaching of Tiwari with the change in the size of a room influencing the coverage area for a sensor taught in Bianco. The motivation to do so would have been because Bianco discloses the benefit of an algorithm that provide an optimal solution of solving problems regarding the placement of multiple sensors within reasonable time and memory consumption (Bianco, page 1, Abstract, lines 1 - 7).

As per claim 15, note the rejections of claim 3 above. The instant claim 15 recites substantially the same limitations as the above rejected claim 3, and are therefore rejected under the same prior art teachings.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of Hailemariam et al. (U.S. PG Pub 2012/0296610 A1) discloses X, Y, Z coordinates for sensors for the building module representing a building or room of a building, Tiwari et al. (U.S. PG Pub 2018/0121571 A1) discloses placement requirement or rules used to place sensors in a room based on the analysis of a floor plan, and Onkels et al. (U.S. PG Pub 2021/0182921 A1) discloses a floorplan of a facility in location data to provide location of an object, and the floor plan providing reference points in the form of latitude, longitude, and altitude, along with location data.
However, none of the references taken either alone or in combination with the prior art of record discloses:

Claims 6 and 18, wherein the processor is further configured to shift individual sensors in the predefined layout plan to comply with sensor placement conditions for the spatial features of the facility.

Dependent claims 7 and 19 are allowable under 35 U.S.C. 103 for depending from claims 6 and 18, an allowable base claim under 35 U.S.C. 103.

	Claims 10 and 22, wherein to label each sensor device, the processor is configured to: 
group the sensor devices according to row; 
determine an order for the sensor devices in each row; 
group the sensor devices according to sensor type; and 
label the sensors based on the sensor type and the determined order.

Dependent claims 11 and 23 are allowable under 35 U.S.C. 103 for depending from claims 10 and 22, allowable base claim under 35 U.S.C. 103.

Claims 12 and 24, wherein the processor is further configured to, in response to an addition of a new sensor device or a subtraction or an adjustment of one of the sensor devices, re-label each sensor device based on the respective coordinates of each sensor device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
December 16, 2022